Appellees made inquiries regarding appellant's slight speech impediment and slight muscle weakness which affected her writing. They then admitted her. This hardly seems discriminatory in the ordinary meaning of the word, but I must admit that the mere fact of inquiry fits into the statutory prohibition. Indeed, asking or keeping a record of applicant's age is an "unlawful discriminatory practice." R.C. 4112.02(B)(1) and (2).
However, in my opinion a conversation with appellant's lawyer is not a "publication" so as to render appellees liable for defamation. Accordingly, I dissent from the majority's reversal of the summary judgment for appellees on the defamation.